UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-1228


In Re:   BARRY G. LUSK,

                Petitioner.




              On Petition for Writ of Habeas Corpus.
                       (8:08-cr-01218-HFF-1)


Submitted:   May 20, 2010                   Decided:   May 26, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Barry G. Lusk, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Barry Lusk has made an original pro se motion for a

writ of habeas corpus.              Although we are authorized under 28

U.S.C.     §   2241   (2006)   to   exercise   jurisdiction    over   original

petitions for habeas corpus relief, we are not required to do so

and   we   typically     decline     to   exercise   such   jurisdiction   and

instead transfer the matter to the appropriate district court.

See Fed. R. App. P. 22(a).           We will not transfer a habeas corpus

motion unless the transfer would serve the interests of justice.

See 28 U.S.C. § 1631 (2006).              We conclude that a transfer in

this matter would not be in the interests of justice.

               Accordingly we deny the motion for an original writ of

habeas corpus, and dismiss the proceeding.

                                                                      DISMISSED




                                          2